Citation Nr: 0842903	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for multiple myeloma, 
to include as secondary to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The veteran had active service from June 1968 to June 1971.  

This matter comes to the Board of Veterans' Appeals from an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that, in pertinent part, denied service connection for 
hearing loss, tinnitus, PTSD, and multiple myeloma.  

In a February 2007 substantive appeal, the veteran requested 
to testify at a hearing held before a Veterans Law Judge at 
the RO.  He was scheduled for such a hearing in July 2007 but 
failed to appear and did not request that the hearing be 
rescheduled.  The Board is of the opinion that all due 
process requirements were met regarding the veteran's hearing 
request.

In February 2008, the veteran submitted additional evidence 
relevant to his claim for service connection for PTSD.  This 
evidence was not accompanied by a waiver of initial RO 
consideration. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
bilateral hearing loss and tinnitus related to any event or 
incident of his period of active service, nor was 
sensorineural hearing loss diagnosed within a year of 
discharge from service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has multiple myeloma.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may it be presumed to be so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107; 38 C.F.R. §§ 
3102, 3.159, 3.303.

2.  Multiple myeloma was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters, dated in April 2005 and November 2006, the 
veteran was furnished with notice of the type of evidence 
needed in order to substantiate his claims, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  The veteran was 
also generally informed that he should send to VA evidence in 
his possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
written statements submitted by the veteran in support of the 
claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Legal Analysis

In this case, the veteran seeks service connection for 
bilateral hearing loss and tinnitus, and for multiple myeloma 
claimed as a result of exposure to herbicides.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service and malignant tumors and 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time. Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  Indeed, in the January 2007 statement of the case 
(SOC), the RO noted that the veteran had military service in 
Vietnam during the requisite time and essentially conceded 
his possible exposure to Agent Orange.  The Board has no 
reason to question that determination.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  Here, the Board notes that 
multiple myeloma is among the diseases set out in 38 C.F.R. 
§ 3.309(e) as presumed to be caused by Agent Orange exposure.  
Thus, if the veteran currently has this disability, service 
connection would be presumed.

In this case, the veteran does not contend, and the evidence 
does not establish, that he had hearing loss, tinnitus, or 
any form of cancer in service or within one year of service.  
Instead, the veteran contends that he has hearing loss and 
tinnitus that were the result of noise exposure in service.  
He says that he was exposed to Agent Orange in service that 
caused multiple myeloma. 

First, with respect to the veteran's claim for multiple 
myeloma, the Board notes that his post service medical 
records do not indicate that the veteran currently has this 
disorder.  

The veteran's private treatment records indicate that the 
veteran was seen in March 2005 for complaints of multiple 
myeloma.  Dr. T.A.M., M.D., an oncologist, said that the 
veteran was noted had an IgG kappa monoclonal abnormal 
immunoglobulin.  A bone survey dated April 2005, however, 
revealed no evidence of skeletal metastases and a bone marrow 
aspiration and biopsy dated that month revealed normocellular 
marrow with maturing trilineage hematopoiesis.  There was no 
evidence of involvement by lymphoma.  

In an April 2005 report, Dr. T.A.M. indicated that the 
veteran likely had monoclonal gammophathy (MGUS) of uncertain 
significance and reflects that a skeletal survey showed no 
evidence of destructive bony lesions and that a bone marrow 
biopsy showed no evidence of abnormal cells.  It was further 
noted that a retroperitoneal ultrasound showed no evidence of 
tumor and a magnetic resonance image (MRI) of the abdomen 
also showed no lymphadenopathy or abdominal masses.  Dr. 
T.A.M. said that a small percentage of patients with MGUS 
eventually develop a true full blown myeloma, and that the 
veteran's protein levels should therefore be monitored, but 
the doctor also stated that there was absolutely no evidence 
of any malignancy at that time.

Here, there is no objective medical evidence of a diagnosis 
of multiple myeloma.  Without medical evidence indicating 
that the veteran currently has multiple myeloma, his claim 
for service connection for such a disorder cannot be 
sustained.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has multiple 
myeloma has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143; Brammer v. Derwinski, 3 Vet. App. at 225.

Second, the veteran seeks service connection for hearing 
loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

With respect to the veteran's hearing loss claim, the Board 
notes that the veteran has bilateral hearing loss for VA 
purposes.  The Board also notes that the veteran reported 
decreased hearing following exposure to a rocket blast while 
in the service, and that he has a history of noise exposure 
in the military.  In the January 2007 SOC, the RO noted the 
plausibility of the veteran's claim of exposure to acoustic 
trauma while on active duty in Vietnam and conceded his 
exposure to excessive military noise.  

Service medical records are not referable to claims or 
diagnosis of, or treatment for hearing loss.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. at 159; 38 U.S.C.A. § 1154 (West 2002).

In order to determine whether the veteran has hearing loss 
that is due to his military service, in September 2005, he 
underwent VA audologic examination.  The examiner indicated 
that the veteran's claims files were reviewed in connection 
with the examination.  The veteran's military history and 
noise exposure were noted for the record.  The examiner also 
noted that the veteran worked as a locomotive engineer with 
hearing protection after service.  The veteran reported 
infrequent tinnitus that lasted up to one minute for 30 years 
and believed it was in his right ear.  The veteran said that, 
the last time he had tinnitus, three days earlier, it was 
accompanied by muffled hearing.

Upon clinical examination, the VA examiner diagnosed the 
veteran with hearing loss for VA purposes.  With respect to 
whether the veteran's hearing loss was related to his 
service, the examiner stated that "[i]n this tester's 
opinion this veteran's hearing loss was not caused by noise 
exposure during military service.  This is based on the 
audiometric records contained in his C-file which indicated 
normal hearing when he was discharged from military 
service."  As to the veteran's tinnitus, the VA examiner was 
unable to assess the relationship between the veteran's 
tinnitus and his military noise exposure or the relationship 
between his tinnitus and hearing loss without resorting to 
mere speculation.

In this regard, the Board finds that the veteran's claims of 
exposure to acoustic trauma in service are consistent with 
the circumstances of his service as a field radio mechanic.  
However, the Board finds that the probative medical evidence 
of record is against a finding that his bilateral hearing 
loss was caused by his military service.  There is no 
objective medical evidence that the veteran had hearing loss 
in service and, in September 2005, the VA examiner, who 
examined the veteran and reviewed his medical records, opined 
that the veteran's hearing loss was not likely related to his 
military service.  

Nor is service connection warranted for tinnitus, as the 
September 2005 VA examiner said he was unable to assess the 
relationship between the veteran's tinnitus and military 
noise exposure without resorting to mere speculation.  
However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).

Further, the veteran does not meet the burden of presenting 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own statements, because as a 
layperson he is not competent to offer medical opinions.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., difficulty hearing.  Cf. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no evidence showing, 
and the veteran does not assert, that he has sufficient 
medical training to provide competent medical evidence as to 
the etiology of his claimed bilateral hearing loss, tinnitus, 
and multiple myeloma.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed bilateral hearing loss, tinnitus, and multiple 
myeloma.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection for service connection for bilateral hearing loss, 
tinnitus, and multiple myeloma.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for multiple myeloma is denied.  


REMAND

The veteran also seeks service connection for PTSD.

First, the Board notes that, following the RO's issuance of 
the January 2007 SOC, additional evidence directly pertinent 
to the veteran's claim was associated with the veteran's 
claims file but a supplemental statement of the case (SSOC) 
was not issued and a waiver of initial RO consideration was 
not submitted.  In such a situation, the law requires that 
the RO initially consider the evidence, re-adjudicate the 
claim, and issue an appropriate SSOC.  38 C.F.R. § 19.31, 
19.37 (2008).  

Second, the Board notes that service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008); Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

In this case, the record reflects that the veteran's alleged 
stressor of being involved in the TET offensives while 
stationed in Vietnam was conceded by the RO in the October 
2005 rating decision and January 2007 SOC. 

However, in a September 2005 VA psychological examination, 
the examiner found that the veteran did not have a current 
psychiatric diagnosis per the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (1994) (DSM-IV).  

But, the private medical records dated in 2007, and submitted 
by the veteran in February 2008, include a diagnosis of PTSD 
that was treated with prescribed medication and 
psychotherapy.  In his February 2008 written statement, the 
veteran said he was unable to work as a locomotive engineer 
due to his PTSD and had not worked since July 2007.  He said 
that, in January 2008, the Railroad Retirement Board granted 
his claim for railroad disability based on his claim of PTSD.

Thus, the Board is of the opinion that the veteran should be 
afforded another VA examination to determine the etiology of 
any PTSD found to be present. 
 
In view of the above, this matter is REMANDED to the RO/AMC 
for the following actions:

1.  The RO/AMC should request that the 
veteran provide any needed written 
consent to obtain any additional private 
medical records, dated from November 2007 
to the present.  If any records are 
unavailable a noted to that effect should 
be placed in the claims file and the 
veteran and his representative, if any, 
should be so advised.

2.  Then, the veteran should be scheduled 
for an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of any psychiatric disorder(s) 
that are present.  All indicated tests 
and studies must be performed and all 
clinical findings should be reported in 
detail.
        
a) The examiner should be advised 
that the veteran maintains that his 
stressful service-related events 
include involvement in the TET 
offensives in Vietnam.
        
b) The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  The examiner should 
consider the veteran's alleged in-
service stressors for the purpose of 
determining whether such stressor(s) 
were severe enough to have caused 
the current psychiatric symptoms, 
and whether the diagnostic criteria 
to support the diagnosis of PTSD 
have been satisfied by the in-
service stressor(s).  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c) If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific service or 
non- service-related stressor(s) 
supporting the diagnosis.

d) If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50- 50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability). 

d) A complete rationale should be 
given for all opinions and 
conclusions expressed. 
        
i.	In rendering an opinion, 
the examiner is 
particularly requested 
to address the opinion 
rendered by the VA 
psychologist in 
September 2005 (to the 
effect that the veteran 
did not have a current 
psychiatric diagnosis 
per the DSM-IV 
criteria).

ii.	The claims files must be 
made available to the 
examiner for review in 
conjunction with the 
examination, for a 
proper understanding of 
the veteran's medical 
history.  The 
examination report is to 
reflect that the 
examiner reviewed the 
veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim for 
service connection for PTSD.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the January 2007 SOC.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
D. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


